UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 3, 2015 Sport Endurance Inc. (Exact name of registrant as specified in its charter) Nevada 333-161943 26-2754069 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 1890 South 3850 West Salt Lake City Utah 84104 (Address of Principal Executive Officers)(Zip Code) Registrant's telephone number, including area code: 888-511-9018 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 - Other Materially Important Events The Board of Directors of Sport Endurance Inc. announces today that Michael S Morrow will be the new President/CEO and Chairman of the Board of Directors of Sport Endurance Inc. Effective date December 03, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SPORT ENDURANCE, INC. Dated: December 03, 2015 By: /s/Gerald Ricks Gerald Ricks Chief Executive Officer and Chairman, President
